In an action by plaintiff (tenant) to recover $15,000 deposited with defendant (landlord) as security for the faithful performance of the terms and conditions of a lease of defendant’s restaurant in Brooklyn, plaintiff appeals from an order of the Supreme Court, Kings County, dated December 7, 1960, which: (1) denied its motion to preclude defendant, by reason of his failure to serve a bill of particulars in accordance with its demand, from offering proof upon the trial with respect to the items specified in the demand; and (2) granted defendant’s cross motion to be relieved of his default and extended his time to serve said bill. Order affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to serve the bill of particulars is further extended until 15 days after entry of the order hereon. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.